MEMORANDUM**
California state prisoner Elbert Vaught appeals pro se the district court’s judgment on the pleadings in favor of the defendants in his 42 U.S.C. § 1983 action alleging violations of the Fifth, Eighth, and Fourteenth Amendments. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review judgments on the pleadings de novo, Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001), and we affirm.
The district court properly granted judgment on the pleadings to the defen*361dants because Vaught failed to exhaust his administrative remedies. See Booth v. Chumer, 532 U.S. 731, 734, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001). Vaught’s contention that the Supreme Court’s ruling in Booth should not be applied retroactively lacks merit. See Harper v. Va. Dep’t of Taxation, 509 U.S. 86, 96, 113 S.Ct. 2510, 125 L.Ed.2d 74 (1993) (“[A] rule of federal law, once announced and applied to the parties to the controversy, must be given full retroactive effect by all courts adjudicating federal law”).
Vaught’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.